DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Holleczek et al. for a “SPAD-based LIDAR system” filed September 17, 2019 has been examined.  

This application claims priority to a 371 of PCT/EP2018/056843, which is filed on March 19, 2018.
This application claims foreign priority based on the application 10 2017 204 586.8 filed March 20, 2017 in Germany.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
 
A preliminary amendment to the claims 1-9 has been entered and made of record.  
Claims 1-9 are cancelled.  
The new set of claims 10-18 are introduced.
 
Claims 10-18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 6, the phrase "equal or substantially equal" renders the claim(s) indefinite because one of ordinary skill in the art would not know what was meant by “substantially equal”.  See MPEP § 2173.05(b) D.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fendt (US# 9,981,025) in view of Welford et al. (US# 9,905,992).

 Referring to claim 10, Fendt discloses a light detection and ranging (LIDAR) system (1) (column 1 lines 44 to column 2 line 42; see Figures 1 to 4), comprising:
 a transmitting device for light (i.e. each of three laser diodes D1, D2 and D3 is controlled by a mark-space pattern, wherein these three mark-space patterns M1, M2 and M3 are generated by a control unit S and are fed to these laser diodes D1, D2 and D3. A first mark-space pattern is shown in FIG. 3, wherein for all three laser diodes D1, D2 and D3 an identical pattern is used, which are, however, phase-shifted in such manner that of these three laser diodes D1, D2 and D3 at a point in time only one laser diode is active in each case. These three mark-space patterns M1, M2 and M3 thus are disjunctively phase-shifted) (column 2 lines 65 to column 3 line 18; see Figure 1);
a receiving device for light, including a first photon detector (K1) and a second photon detector (K2) (i.e. the reception light beam LE parallelized by the optical system O2 is directed onto a polarization analyzer, which comprises polarization filters P1, P2 and P3. The polarization direction of the polarization filter P1 is aligned or adapted to the polarization plane E1 of the laser diode D1, the polarization direction of the polarization filter P2 is aligned or adapted to the polarization plane E2 of the laser diode and the polarization direction of the polarization filter P3 is aligned or adapted to the polarization plane E3 of the laser diode D3.  The light LP1, LP2 and LP3 generated by the polarization filters P1, P2 and P3 is in each case fed to a detector K1, K2 and K3, which thereof produce signals a1, a2 and a3, which are fed to an evaluation unit A) (column 3 lines 29 to 52; see Figure 1); and
an evaluation device (A) to determine a distance of an object (i.e. by comparing these signals with the control signals of the control unit S controlling the laser diodes D1, D2 and D3, which control signals include the mark-space patterns M1, M2 and M3 and are also fed to the evaluation unit A via a line Lt, the distance of the object 10 is determined by means of this evaluation unit A based on the temporal phase shift between these signals) (column 3 lines 53 to 59; see Figures 1 to 4);
wherein the transmitting device is configured for emitting a superimposition of horizontally and vertically polarized light (i.e. the three light beams L1, L2 and L3 of the laser diodes D1, D2 and D3 are collected by an optical system O1 and are superimposed to form a transmission light beam LS, which is now polarized-modulated. This light beam LS thus comprises the three polarization planes E1, E2 and E3, which alternate according to the light pulses of the light beams L1, L2 and L3) (column 3 lines 19 to 25).
 	However, Fendt did not explicitly disclose an evaluation device to determine a time period between the emission of light with the transmitting device and an incidence at the receiving device of the light reflected on an object;
wherein the first photon detector is configured for detecting only horizontally polarized light, and the second photon detector is configured for detecting only vertically polarized light, and
wherein the evaluation device is configured for determining the time period, based on light that is incident on both photon detectors within a predetermined interval.
In the same field of endeavor of a LIDAR system, Welford et al. teach that an evaluation device (150) to determine a time period between the emission of light with the transmitting device and an incidence at the receiving device of the light reflected on an object (130) (i.e. controller 150 may include a processor, computing system (e.g., an ASIC or FPGA), or other suitable circuitry configured to analyze one or more characteristics of the electrical signal 145 from the receiver 140 to determine one or more characteristics of the target 130, such as its distance down range from the lidar system 100. This can be done, for example, by analyzing the time of flight or phase modulation for a beam of light 125 transmitted by the light source 110. If lidar system 100 measures a time of flight of T (e.g., T represents a round-trip time of flight for an emitted pulse of light to travel from the lidar system 100 to the target 130 and back to the lidar system 100), then the distance D from the target 130 to the lidar system 100 may be expressed as D=c.Math.T/2, where c is the speed of light (approximately 3.0×10.sup.8 m/s). As an example, if a time of flight is measured to be T=300 ns, then the distance from the target 130 to the lidar system 100 may be determined to be approximately D=45.0 m. As another example, if a time of flight is measured to be T=1.33 μs, then the distance from the target 130 to the lidar system 100 may be determined to be approximately D=199.5 m. In particular embodiments, a distance D from lidar system 100 to a target 130 may be referred to as a distance, depth, or range of target 130) (column 3 lines 17 to 51; see Figure 1);
wherein the first photon detector is configured for detecting only horizontally polarized light, and the second photon detector is configured for detecting only vertically polarized light (i.e. a receiver 140 may detect at least a portion of the pulses of light scattered by the target 130. In particular embodiments, receiver 140 may be referred to as a photoreceiver, optical receiver, optical sensor, detector, photodetector, or optical detector. In particular embodiments, LIDAR system 100 may include a receiver 140 that receives or detects at least a portion of input beam 135 and produces an electrical signal that corresponds to input beam 135. As an example, if input beam 135 includes an optical pulse, then receiver 140 may produce an electrical current or voltage pulse that corresponds to the optical pulse detected by receiver 140. As another example, receiver 140 may include one or more avalanche photodiodes (APDs) or one or more single-photon avalanche diodes (SPADs) (column 6 lines 33 to 52; column 7 lines 6 to 42; see Figure 1), and
wherein the evaluation device (150)  is configured for determining the time period, based on light that is incident on both photon detectors within a predetermined interval (i.e. the voltage signal may be sent to pulse-detection circuitry that produces an analog or digital output signal 145 that corresponds to one or more characteristics (e.g., rising edge, falling edge, amplitude, or duration) of a received optical pulse. As an example, the pulse-detection circuitry may perform a time-to-digital conversion to produce a digital output signal 145. The electrical output signal 145 may be sent to controller 150 for processing or analysis (e.g., to determine a time-of-flight value corresponding to a received optical pulse) (column 7 lines 42 to 51; see Figure 1) in order to provide accurate measurement distance to the target based on the time of flight of the returned light pulse.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the controller to determine time-of-flight value corresponding to the received optical pulse from the digital output signal of the receiver taught by Welford et al. in the evaluation unit that determine the distance of the object from the reception light beam by the polarization analyzer of Fendt because having the controller to determine time-of-flight value corresponding to the received optical pulse from the digital output signal of the receiver would provide an alternative way to analyze the accuracy measurement of the distance to a target.

	Referring to claim 11, Fendt in view of Welford et al. disclose the LIDAR system of claim 10, Welford et al. disclose wherein the transmitting device is configured for emitting equal or substantially equal portions of horizontally and vertically polarized light (column 13 lines 42 to 67; see Figure 3).
	
Referring to claim 12, Fendt in view of Welford et al. disclose the LIDAR system of claim 10, Welford et al. disclose wherein the transmitting device is configured for emitting coherent light (i.e. the apparatus 1 comprises three laser diodes D1, D2 and D3, each of which generating a linearly polarized light beam L1, L2, L3. These three laser diodes D1, D2 and D3 are arranged such that their polarization planes E1, E2 and E3 are each offset by 120° to each other) (column 2 lines 65 to column 3 line 6; see Figures 1 and 2).

Referring to claim 13, Fendt in view of Welford et al. disclose the LIDAR system of claim 10, Welford et al. disclose wherein the transmitting device is configured for emitting light whose horizontally polarized component together with the vertically polarized component forms a quantum mechanical entanglement (column 4 lines 25 to 47; column 25 lines 57 to column 26 line 8; see Figure 10).

Referring to claim 14, Fendt in view of Welford et al. disclose the LIDAR system of claim 10, Welford et al. disclose wherein the photon detectors each include a single-photon avalanche detector (SPAD) (column 7 lines 21 to 23; column 20 line 31 to 37; see Figures 1 and 9).

Referring to claim 15, Fendt in view of Welford et al. disclose the LIDAR system of claim 10, Welford et al. disclose further comprising: a polarizing beam splitter to split incident light at the receiving device into a horizontally polarized component and a vertically polarized component (i.e. a splitter may include a polarizing beam splitter (column 19 lines 39 to 47); a splitter may be positioned before or after a scanner 120. As an example, a splitter may receive emitted pulses of light after they pass through a scanner 120. As another example, a splitter may be positioned before a scanner 120 so that the splitter receives pulses of light emitted by the light source 110, and the scanner 120 receives the pulses of light after they are split by the splitter. In particular embodiments, a scanner 120 may scan angularly separated pulses of light along a scanning direction, and the angularly separated pulses of light produced by a splitter may be split along a direction that is approximately orthogonal to the scanning direction. As an example, if the scanning direction is substantially vertical, then the angularly separated pulses of light may be split along a substantially horizontal direction. In the example of FIG. 8, the scanning direction is substantially horizontal, and the angularly separated pulses of light are split along a substantially vertical direction. In particular embodiments, splitting a beam along a direction that is approximately orthogonal to a scanning direction may allow a lidar system 100 to simultaneously scan multiple regions of a FOR) (column 19 line 62 to column 20 line 15; see Figure 8).

Referring to claims 17-18, Fendt in view of Welford et al. disclose a method for determining a time period between the emission of light and the incidence of the light reflected on an object and a non-transitory computer readable medium having a computer program, which is executable by a processor, although different in scope from the claim 10, the claims 17-18 contains similar limitations in that the claim 10 already addressed above therefore claims 17-18 are also rejected for the same obvious reasons given with respect to claim 10.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fendt (US# 9,981,025) in view of Welford et al. (US# 9,905,992) as applied to claim 10, and further in view of Evans (US# 7,760,334).

 	Referring to claim 16, Fendt in view of Welford et al. disclose the LIDAR system of claim 10, however, Fendt in view of Welford et al. did not explicitly disclose wherein the transmitting device emits light of a predetermined band, and the receiving device includes an optical filter for discrimination of light situated outside the band.
In the same field of endeavor of a LIDAR system, Evans teaches that wherein the transmitting device emits light of a predetermined band (i.e. the transmitter subsystem 106 generates and transmits through a common aperture 139 a polarimetric, dichroic optical signal 115. The optical signal 115 is dichroic in that it comprises two constituents (not separately shown) defined by different wavelengths .lamda..sub.1, .lamda..sub.2. It is polarimetric in the sense that each of these constituents is polarized in both horizontal (azimuth) and vertical (elevation) directions. Note that the directions "horizontal" (or "azimuth") and "vertical" (or "elevation") are defined relative to the orientation of the imaging system 100 with respect to the illustrated scene 118) (column 4 lines 25 to 34; see Figures 1, 2A and 3), and the receiving device includes an optical filter for discrimination of light situated outside the band (145) (i.e. a reflection 142 of the optical signal 115 is received through the common aperture 139. Note that, because the optical signal 115 originated from and the reflection 142 is received by the imaging system 100, the imaging system is therefore an "active" one. A second signal 145, having a third wavelength .lamda..sub.3, is also received through the common aperture 139. This third wavelength .lamda..sub.3 may be, for example, in the infrared band. Note that the second signal 145 does not originate from the imaging system 100. In this particular embodiment, it is passively collected, although it could be semi-actively collected in other embodiments. The receiver subsystem 109 receives, detects, and captures the optical signal 115 and the second signal 145) (column 8 lines 35 to 47; column 9 lines 60 to 64; see Figures 2B and 3) in order to quickly detect and identify the object.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the transmitting device emits light of a predetermined band, and the receiving device includes an optical filter for discrimination of light situated outside the band taught by Evans in the polarization modulated transmission light beam and receiving the reflected at the object with the polarization analyzer of Fendt in view of Welford et al. because the transmitting device emits light of a predetermined band, and the receiving device includes an optical filter for discrimination of light situated outside the band would provide an accuracy measurement of the time-to-flight to a target.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684